                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

KENNY L. FUTCH,                            )
                                           )
                Petitioner,                )
                                           )
       v.                                  )     CAUSE NO. 3:18-CV-352-JD-MGG
                                           )
WARDEN,                                    )
                                           )
                Respondent.                )

                                  OPINION AND ORDER

       On September 28, 2018, the United States Court of Appeals for the Seventh

Circuit remanded this case to the district court for the limited purpose of deciding

whether to extend the time for Kenny L. Futch to appeal this case. ECF 19. Futch had

previously filed a Notice of Belated Interlocutory Appeal (ECF 6), which the Seventh

Circuit construed to include a request to extend the time to appeal under Federal Rule

of Appellate Procedure 4(a)(5).

       The amended judgment was entered on May 31, 2018. ECF 5. Futch had thirty

days to file a notice of appeal. Fed. R. App. P. 4(a)(1)(A). However, he did not tender

his notice of appeal to prison officials until July 5, 2018. ECF 6-1 at 4. Futch states he

was unable to file a timely notice of appeal for the following reasons:

       That during the time of appeal the Legal Assistance Program implicated at
       Miami I.D.O.C. did not timely meet constitutional standards due to being
       on lock down law library randomly closed down for more than (3) three
       plus holidays and that legal assistance governing research, drafting,
       mailing and notary was dysfunctional, restrictive, and delayed.

ECF 6 at 1-2.
       Pursuant to Federal Rule of Appellate Procedure 4(a)(5)(A), the district court has

discretion to extend the time for filing an appeal if the request is made prior to or within

thirty days after the expiration of the time for appealing, and if the movant can make a

showing of good cause or excusable neglect. Here, Futch’s request is timely under Fed.

R. App. P. 4(a)(5)(A), since it was tendered to prison officials for mailing within thirty

days of the expiration of the deadline for filing a notice of appeal. ECF 6-1 at 4.

However, because the deadline for filing an appeal had already run when Futch filed

his request, he must meet the more rigorous “excusable neglect” standard rather than

simply establishing “good cause.” Prizevoits v. Indiana Bell Tel. Co., 76 F.3d 132, 133 (7th

Cir. 1996). Determining whether neglect was excusable is an “equitable” determination,

“taking into consideration all relevant circumstances including the danger of prejudice

to the non-moving party, the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable

control of the movant, and whether the movant acted in good faith.” Marquez v. Mineta,

424 F.3d 539, 541 (7th Cir. 2005).

       Here, Futch seeks only a three-day extension of the deadline based on

circumstances that were outside of his control. Specifically, he states he was not able to

timely complete his appeal because the prison was on lock down and he was unable to

access the law library and research services he needed for his appeal. ECF 6 at 1-2.

There is little danger of prejudice, nor is there a significant disruption of judicial

proceedings, given the minimal length of the delay. The court is also cognizant that

Futch is a prisoner without a lawyer, and there is nothing to suggest he has acted in bad
faith. See United States v. Kaden, 819 F.2d 813, 816-17 (7th Cir. 1987) (district court

properly granted pro se prisoner leave to file belated notice of appeal when he failed to

file timely notice of appeal due to circumstances outside of his control). The court

concludes that Futch has established excusable neglect sufficient to warrant a short

extension of the deadline.

       For these reasons, Futch’s request to extend the time to file his appeal (ECF 6) is

GRANTED. Pursuant to Fed. R. App. P. 4(a)(5)(C), the deadline for filing a notice of

appeal is EXTENDED to July 5, 2018.

       SO ORDERED on October 9, 2018


                                               /s/ JON E. DEGUILIO
                                           JUDGE
                                           UNITED STATES DISTRICT COURT
